Harleysville Insurance Companies 355 Maple Avenue Harleysville, PA 19438 July 14, 2011 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet,NE Washington,DC20549 Attention: Jim B. Rosenberg Senior Assistant Chief Accountant Re: Harleysville Group Inc. Form 10-K for the Fiscal Year Ended December 31, 2010 Filed March 4, 2011 File No. 000-14697 Dear Mr. Rosenberg: We have received a verbal comment from the SEC on July 13, 2011 regarding our comment letter response of July 8, 2011.Through this letter we confirm that we will include the information contained in this response in all future filings. Very truly yours, /s/ARTHUR E. CHANDLER Arthur E. Chandler Senior Vice President and Chief Financial Officer cc: Dana Hartz, SEC Staff Accountant Melissa N. Rocha, Accounting Branch Chief Robert A. Kauffman, Senior Vice President, Secretary, General Counsel and Chief Governance Officer – Harleysville Insurance Companies Mary Mullany – Ballard Spahr Andrews & Ingersoll, LLP
